EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
	The Objection to claim 5  set forth in the Office  Action from 08/03/2022 is withdrawn  in response to Remarks/Amendments filed on 08/09/2022.
Reasons for Allowance
The closest prior art of record - US 20070200434   US 20110121645 of US 2008/0061820 US 20050024015 US20080183914 US 20090130541 US 20130271072 US 20170179543 – fail to teach or suggest the following limitation “a positive power supply rail of said circuit is electrically coupled to said first interconnect to connect to said positive terminal of at least the battery cell, and a negative power supply rail of said circuit is electrically coupled to said second interconnect to connect to said negative terminal of said at least the battery cell, and wherein said uplink port is configured to accept signals at a first voltage above said positive power supply rail voltage, and said downlink port is configured to accept signals at a second voltage below said negative power supply rail voltage”
Allowed Claims
Claims 2-4 and 6 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727